   4:21-cv-00729-SAL-KDW           Date Filed 09/03/21      Entry Number 31          Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Amie Brown,                             )            C/A No. 4:21-cv-729-SAL-KDW
                                        )
                            Plaintiff,  )
                                        )
v.                                      )            ORDER
                                        )
Florence One Schools and Compass Group )
USA, Inc. d/b/a Chartwells,             )
                                        )
                            Defendants. )
___________________________________ )

   This matter is before the court for review of the August 16, 2021 Report and Recommendation

of United States Magistrate Judge Kaymani D. West (the “Report”), made in accordance with

28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(g) (D.S.C.). [ECF No. 29.] In the

Report, the Magistrate Judge recommends granting in part and denying in part the Motion to

Dismiss or for a More Definite Statement, ECF No. 11, filed by Defendant Florence One Schools

(“Florence One”) and Defendant Compass Group USA, Inc. d/b/a Chartwells (“Chartwells”)

(together “Defendants”). Specifically, the Magistrate Judge recommends dismissing Plaintiff

Amie Brown’s (“Plaintiff”) Second and Third Causes of Action against Chartwells, denying

dismissal of the Title I, ADA claim against Chartwells, and allowing all claims against Florence

One to proceed. A Notice of Right to File Objections was attached to the Report. [ECF No. 29-

1.] No party filed objections to the Report, and the time for response has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,



                                                1
   4:21-cv-00729-SAL-KDW            Date Filed 09/03/21       Entry Number 31         Page 2 of 2




and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, ECF No. 29,

and incorporates the Report by reference herein. Accordingly, Defendants’ Motion to Dismiss or

for a More Definite Statement, ECF No. 11, is GRANTED in part and DENIED in part as set

forth in the Report.

   IT IS SO ORDERED.


                                                               /s/ Sherri A. Lydon______________
                                                               United States District Judge
September 3, 2021
Florence, South Carolina




                                                  2
